
	
		I
		111th CONGRESS
		2d Session
		H. R. 5170
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Holt (for
			 himself, Ms. Shea-Porter,
			 Mr. George Miller of California,
			 Ms. Berkley,
			 Mr. Bartlett, and
			 Mr. Himes) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to direct the
		  Secretary of Defense to provide members of the Individual Ready Reserve who
		  served in Afghanistan or Iraq with information on counseling to prevent
		  suicide.
	
	
		1.Short titleThis Act may be cited as the
			 Sergeant Coleman S. Bean Individual Ready Reserve Suicide
			 Prevention Act of 2010.
		2.Suicide among
			 members of the Individual Ready Reserve and individual mobilization
			 augmentees
			(a)FindingsCongress finds that a veteran who is a
			 member of the Individual Ready Reserve (or who is an individual mobilization
			 augmentee) and is not assigned to a unit that musters regularly and has an
			 established support structure is less likely to be helped by existing suicide
			 prevention programs carried out by the Secretary of Defense and the Secretary
			 of Veterans Affairs.
			(b)In
			 general
				(1)Suicide
			 preventionChapter 55 of title 10, United States Code, is amended
			 by adding after section 1074l the following new section:
					
						1074m.Suicide
				prevention for members of the Individual Ready Reserve and individual
				mobilization augmentees
							(a)In
				generalThe Secretary of
				Defense shall ensure that each covered member receives a telephone call
				described in subsection (b) not less than once every 90 days during the period
				in which—
								(1)the covered member
				is a member of the Individual Ready Reserve; or
								(2)the Secretary determines that the covered
				member is an individual mobilization augmentee.
								(b)Counseling
				callA telephone call
				described in this subsection is a call from properly trained personnel to
				determine the emotional, psychological, medical, and career needs and concerns
				of the covered member.
							(c)Referral(1)The personnel making a telephone call
				described in subsection (b) shall refer a covered member identified as being
				at-risk of self-caused harm to the nearest military medical treatment facility
				or accredited TRICARE provider for immediate evaluation and treatment by a
				qualified mental health care provider.
								(2)If a covered member is referred under
				paragraph (1), the Secretary shall confirm that the member has received the
				evaluation and any necessary treatment. 
								(d)ReportsNot
				later than January 31 of each year, beginning in 2011, the Secretary shall
				submit to Congress a report on the number of covered members who have been
				referred for counseling or mental health treatment under this section, as well
				as the health and career status of such members.
							(e)Covered member
				definedIn this section, the
				term covered member means—
								(1)a member of the
				Individual Ready Reserve described in section 10144(b) of this title who has
				deployed to Afghanistan or Iraq in support of a contingency operation;
				or
								(2)a member of a reserve component who the
				Secretary determines is an individual mobilization augmentee who has deployed
				to Afghanistan or Iraq in support of a contingency
				operation.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1074l the following
			 new item:
					
						
							1074m. Suicide prevention for members of
				the Individual Ready Reserve and individual mobilization
				augmentees.
						
						.
				
